Case: 11-40051     Document: 00511751919         Page: 1     Date Filed: 02/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 8, 2012
                                     No. 11-40051
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ENRIQUE CANALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:10-CR-17-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Enrique Canales pleaded guilty to one count of possession with intent to
distribute more than five kilograms of cocaine.               He was sentenced to the
statutory minimum term of 120 months of imprisonment and to five years of
supervised release.       Canales argues that his counsel rendered ineffective
assistance by failing to pursue a motion to suppress evidence. He further
contends that his guilty plea was not knowing and voluntary.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40051    Document: 00511751919       Page: 2   Date Filed: 02/08/2012

                                   No. 11-40051

      Canales did not raise his ineffective assistance of counsel claim in the
district court. Because the record does not provide sufficient detail to make a
fair evaluation of the ineffective assistance claim that Canales argues on appeal,
we decline to consider the claim without prejudice to Canales’s right to raise it
in a subsequent proceeding. United States v. Gulley, 526 F.3d 809, 821 (5th Cir.
2008).
      Canales’s challenge to the voluntariness of his plea, as he acknowledges,
is reviewed for plain error. United States v. Vonn, 535 U.S. 55, 58-59 (2002). To
show plain error, Canales must show a forfeited error that is clear or obvious
and that affects his substantial rights. See Puckett v. United States, 129 S. Ct.
1423, 1429 (2009). If he makes such a showing, this court has the discretion to
correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      The record demonstrates that Canales was fully informed of the
consequences of his plea and the rights that he was relinquishing by pleading
guilty. See United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002); United
States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990). Canales’s sworn statements
at rearraignment belie his claims that his plea was not knowing and voluntary.
See United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001).
Accordingly, the judgment of the district court is AFFIRMED.




                                         2